                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS


YELLOWDOG PARTNERS, LP and             )
CARPENTERS PENSION FUND                )
OF ILLINOIS, individually and on behalf)
of all others similarly situated,      )
                                       )
                      Plaintiffs,      )
                                       )
      v.                               )                 Case No. 18-2662-JWL
                                       )
CURO GROUP HOLDINGS CORP., et al.,     )
                                       )
                      Defendants.      )
                                       )
_______________________________________)


                            MEMORANDUM AND ORDER

       Plaintiffs1 initiated this putative class action under the federal Securities Exchange

Act of 1934 (“the Exchange Act”) against defendant CURO Group Holdings Corp.

(“Curo”) and various executives and owners of Curo. This matter presently comes before

the Court on defendants’ motion to dismiss the consolidated complaint (Doc. # 47). For

the reasons set forth below, the Court denies the motion to dismiss.




       1
         Plaintiff Yellowdog Partners, LP filed this action, but the Court subsequently
appointed Carpenters Pension Fund of Illinois as lead plaintiff (and approved that party’s
counsel to represent the putative class) pursuant to the Private Securities Litigation Reform
Act. Lead plaintiff then filed a consolidated complaint.
       I.     Background

       The following facts are based on the allegations in the complaint, which the Court

accepts as true under the applicable standard. During the relevant time period, Curo

provided lending products to nonprime, underbanked consumers in need of cash in the

United States, Canada, and the United Kingdom. Essentially, Curo operated as a payday

lender, and its most profitable single line of business was its Canadian “single-pay” loans.

In 2016 and 2017, various new laws and regulations in Canada imposed restrictions on

such loans, which served to decrease Curo’s yield on the single-pay loans in Canada. As

a result, Curo developed a strategy to transition Curo’s Canadian business from single-pay

loans to installment and “open-end” loan products. Pursuant to that strategy, Curo began

to convert single-pay customers to installment and open-end loans in Alberta, and it then

opened test stores in one market in Ontario, before effecting the transition in the broader

Ontario market.

       Open-end loans were expected to be less profitable for Curo initially because

revenue on such loans takes longer to build and because Curo was required to account for

increased loan losses “upfront” (at the time of origination). Defendants assured investors

that the transition away from Curo’s most profitable line of business would not be

immediate; that single-pay loans would remain viable; and that the negative impact would

be minimal, would be confined to the second quarter of 2018, and had been factored into

Curo’s publicly-reported 2018 financial guidance. Curo reaffirmed that guidance in late

April 2018 and at the end of July 2018. In fact, defendants had already decided to

accelerate the transition in Ontario, and the transition was significantly ramped up

                                             2
beginning in May 2018. The majority of the losses from the transition had already occurred

by July 2018. In October 2018, Curo announced dismal third quarter financial results, and

it significantly reduced its 2018 guidance for income and earnings.

       Plaintiffs bring this action on behalf of a putative class of those who acquired shares

of Curo between April 27, 2018, and October 24, 2018. Plaintiffs assert claims against

Curo and three officer defendants for violations of Section 10(b) of the Exchange Act, 15

U.S.C. § 78j(b), and SEC Rule 10b-5. Plaintiffs also assert claims against the non-Curo

defendants as control persons pursuant to Section 20(a) of the Exchange Act, 15 U.S.C. §

78t(a). The gist of plaintiffs’ complaint is that defendants failed to disclose to the public

that the transition to open-end loans in Canada would be accelerated and that Curo’s short-

term performance would therefore be negatively impacted; and that defendants therefore

made false and misleading statements concerning the transition and Curo’s expected 2018

financial performance. Defendants have moved to dismiss the claims.



       II.    Governing Standard

       The Court will dismiss a cause of action for failure to state a claim under Fed. R.

Civ. P. 12(b)(6) only when the factual allegations fail to “state a claim to relief that is

plausible on its face,” see Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007), or

when an issue of law is dispositive, see Neitzke v. Williams, 490 U.S. 319, 326 (1989). The

complaint need not contain detailed factual allegations, but a plaintiff’s obligation to

provide the grounds of entitlement to relief requires more than labels and conclusions; a

formulaic recitation of the elements of a cause of action will not do. See Bell Atlantic, 550

                                              3
U.S. at 555. The Court must accept the facts alleged in the complaint as true, even if

doubtful in fact, see id., and view all reasonable inferences from those facts in favor of the

plaintiff, see Tal v. Hogan, 453 F.3d 1244, 1252 (10th Cir. 2006).

       The Private Securities Litigation Reform Act (PSLRA) also imposes heightened

pleading standards for securities fraud actions. In such an action, “the complaint shall

specify each statement alleged to have been misleading, the reason or reasons why the

statement is misleading, and, if an allegation regarding the statement or omission is made

on information and belief, the complaint shall state with particularity all facts on which

that belief is formed.” See 15 U.S.C. § 78u-4(b)(1). In addition, if the action requires proof

of a specific state of mind, “the complaint shall, with respect to each act or omission alleged

to [be a violation], state with particularity facts giving rise to a strong inference that the

defendant acted with the required state of mind.” See id. § 78u-4(b)(2)(A).



       III.   Actionable Statements

       Section 10(b) forbids the use, in connection with the sale of securities, of any

“manipulative or deceptive device or contrivance” in contravention of the SEC’s rules. See

15 U.S.C. § 78j(b). SEC Rule 10b-5 implements Section 10(b) by making it unlawful in

connection with the purchase or sale of any security “[t]o employ any device, scheme, or

artifice to defraud;” “[t]o make any untrue statement of a material fact or to omit to state a

material fact necessary in order to make the statement made . . . not misleading;” or “[t]o

engage in any act, practice, or course of business which operates or would operate as a

fraud or deceit upon any person.” See 17 C.F.R. § 240.10b-5. An omitted fact is material

                                              4
“if there is a substantial likelihood that a reasonable [investor] would consider it important

in deciding” how to act. See Basic, Inc. v. Levinson, 485 U.S. 224, 231 (1988) (internal

quotation and citation omitted). “To fulfill the materiality requirement there must be a

substantial likelihood that the disclosure of the omitted fact would have been viewed by

the reasonable investor as having significantly altered the total mix of information made

available.” See id. at 231-32 (internal quotations and citation omitted). “In the context of

a Rule 12(b)(6) motion, the court is reminded that materiality is a mixed question of law

and fact and ordinarily should be reserved for the trier of fact.” See In re Sprint Corp. Sec.

Litig., 232 F. Supp. 2d 1193, 1215 (D. Kan. 2002) (citing cases).

       Defendants seek dismissal of plaintiffs’ claims on the basis that the statements by

defendants that plaintiffs have challenged in the complaint are not actionable as a matter

of law, for various reasons. Specifically, defendants assert that particular statements are

not actionable or are not material because they are opinions and thus not statements of fact;

they are forward-looking statements protected by the statutory safe harbor or the “bespeaks

caution” doctrine; they are merely statements of corporate optimism or puffery; or they are

accurate descriptions of historical performance.

       The Court rejects these arguments for dismissal at this stage. Considering the

totality of the allegations in the complaint, these claims, as alleged by plaintiffs, are not

merely based on predictions or projections of financial performance that proved inaccurate.

Rather, at their heart, these claims are based on allegations that defendants failed to disclose

specific facts, particularly concerning the strategy and timing of the transition in Canada,

which transition was bound to have a substantial undisclosed impact on financial

                                               5
performance. Under plaintiffs’ theory of the case, those omissions made the challenged

statements materially false or misleading, and thus actionable.

       For instance, defendants attack certain statements as protected forward-looking

statements. Under the Exchange Act’s “safe harbor”, a defendant is not liable with respect

to a forward-looking statement if the statement is identified as such and is “accompanied

by meaningful cautionary statements identifying important factors that could cause actual

results to differ materially from those in the forward-looking statement.” See 15 U.S.C. §

78u-5(c). Under the “bespeaks caution” doctrine, forward-looking representations are

“considered immaterial when the defendant has provided the investing public with

sufficiently specific risk disclosures or other cautionary statements concerning the subject

matter of the statements at issue to nullify any potentially misleading effect.”        See

Grossman v. Novell, Inc., 120 F.3d 1112, 1120 (10th Cir. 1997). Defendants cite various

cautionary statements they made concerning the potential impact of government

regulations and Curo’s expected financial performance. The Court cannot conclude as a

matter of law, however, that defendants’ cautionary statements were sufficient to nullify

any misleading effects of the challenged statements. This doctrine would not protect

statements of then-present factual conditions, see id. at 1123, and plaintiffs’ have

challenged statements concerning the timing and strategy decisions for the transition. Nor

does the doctrine protect statements that imply background factual assumptions that a

reasonable investor would regard the speaker as believing to be true. See id. Plaintiffs

have alleged that in making any forward-looking statements, defendants failed to disclose

that those projections were contradicted by known facts concerning the transition and its

                                             6
inevitable impact. Ultimately it is for the trier of fact in this case to decide whether

defendants’ cautionary statements were sufficient in this case.

       Similarly, defendants argue that some of the challenged statements represent mere

opinions. First, statements of opinion or belief may be actionable if the speaker did not in

fact hold that belief. See Omnicare, Inc. v. Laborers Dist. Council Constr. Indus. Pension

Fund, 135 S. Ct. 1318, 1326 (2015). In addition, an omission of a material fact may make

a statement of opinion misleading and thus actionable. See id. at 1327-32. As the Supreme

Court recognized in Omnicare:

       [A] reasonable investor may, depending on the circumstances, understand an
       opinion statement to convey facts about how the speaker has formed the
       opinion – or, otherwise put, about the speaker’s basis for holding that view.
       And if the real facts are otherwise, but not provided, the opinion statement
       will mislead its audience.

See id. at 1328. Thus, an investor may state a claim based on a statement of opinion by

identifying “particular (and material) facts going to the basis for the issuer’s opinion – facts

about the inquiry the issuer did or did not conduct or the knowledge it did or did not have

– whose omission makes the opinion statement at issue misleading to a reasonable person

reading the statement fairly and in context.” See id. at 1332. “[A] statement as to beliefs

or opinions . . . may be actionable if the opinion is known by the speaker at the time it is

expressed to be untrue or to have no reasonable basis in fact.” See Grossman, 120 F.3d at

1119 n.6 (citing Virginia Bankshares, Inc. v. Sandberg, 501 U.S. 1083, 1093-94 (1991)).

Plaintiffs have alleged that omissions made defendants’ statements, including any

statements of opinion, materially misleading. Plaintiffs have not merely made such an

allegation conclusorily; rather, plaintiffs have identified particular facts concerning the

                                               7
timing and strategy of the transition to open-end loans in Ontario, and the financial impact

of that decision, that made the challenged statements misleading, and which suggest that

the statements were made without a reasonable basis. Accordingly, the Court cannot

conclude that any particular statements are not actionable because they are statements of

opinion. The same is true with respect to statements that defendants cite as mere statements

of puffery or of historical performance. See id. at 1119 (statements may not be material if

merely statements of optimism that are not capable of objective verification).

       Accordingly, the Court declines to conclude as a matter of law that particular

statements challenged by plaintiffs in their complaint cannot have been materially

misleading and thus cannot be actionable.



       IV.    Omissions

              A.     Duty to Disclose – Misleading Statements

       Defendants also seek dismissal of plaintiffs’ claims based on a failure to disclose

facts concerning the transition to open-end loans in Canada. Defendants concede they had

a duty to disclose any facts necessary to make their statements not materially misleading,

but they argue, in fairly summary fashion, that the challenged statements are too vague to

trigger such a duty and that plaintiffs have not alleged specific facts that should have been

disclosed. The Court rejects this argument. Plaintiffs’ complaint is detailed and contains

specific allegations. Plaintiffs have identified various statements by defendants concerning

the transition and Curo’s financial performance, they have alleged specific facts that should



                                             8
have been disclosed, and they have explained in the complaint how the statements were

misleading in light of the omissions.

       The Court also rejects defendants’ argument that plaintiffs’ claims based on

omissions should be dismissed because defendants fully disclosed all risks associated with

the transition as a matter of law.      Defendants point to statements that government

regulations could affect business and that the transition in Ontario had been accelerated

somewhat. Plaintiffs’ claims are not so limited, however, as they have alleged that

defendants failed to disclose specific facts concerning the rapidity of the transition and the

financial impact such acceleration would have.          The question whether defendants’

statements were misleading in light of omitted facts cannot be decided as a matter of law

at this stage.

                 B.   Duty to Disclose – Item 303

       Defendants also challenge plaintiffs’ claims that defendants violated a duty to

disclose arising under an SEC regulation known as Item 303 of Regulation S-K, 17 C.F.R.

§ 229.303. Item 303 provides that a company in its quarterly 10-Q reports must “[d]escribe

any known trends or uncertainties that have had or that the registrant reasonably expects

will have a material favorable or unfavorable impact on net sales or revenues or income

from continuing operations.” See id. § 229.303(a)(3)(ii). A duty to disclose arises under

Item 303 “where a trend, demand, commitment, event or uncertainty is both [1] presently

known to management and [2] reasonably likely to have material effects on the registrant’s

financial condition or results of operation.” See Slater v. A.G. Edwards & Sons, Inc., 719

F.3d 1190, 1197 (10th Cir. 2013) (brackets in original) (quoting SEC guidance).

                                              9
       The Court rejects these arguments by defendants.             Defendants focus on the

allegations that the transition was essentially complete and most losses were incurred by

or in July 2018, and they argue that negative performance during part of the third quarter

cannot constitute a “trend” that had to be revealed in the report issued at the end of that

month. Plaintiffs do not merely allege a failure to report third quarter performance,

however. Rather, they allege that defendants failed to disclose decisions concerning the

strategy and timing of the transition, as well as the resulting impact on the 2018

performance as a whole. The Court cannot conclude as a matter of law that there was no

“trend” or “uncertainty” here. The Court also rejects defendants’ argument that plaintiffs

have failed to allege facts to show that defendants knew of events reasonably likely to have

a material financial impact. Plaintiffs have alleged that defendants decided to accelerate

the transition to such a degree that a substantial impact was likely if not inevitable.2



       V.     Falsity with Particularity

       Defendants argue that with respect to any misrepresentations alleged in the

complaint, plaintiffs have failed to allege the falsity of those statements with particularity

as required. In response, plaintiffs have cited their allegations that defendants made false



       2
         In a footnote in their reply brief, defendants state that it is an open question whether
Item 303 can provide an independent basis for liability. The Court does not address that
question here – defendants did not provide any basis for answering that question in the
negative, and any such argument raised for the first time in a reply brief would be untimely.
See, e.g., U.S. Fire Ins. Co. v. Bunge N. Am., Inc., 2008 WL 3077074, at *9 n.7 (D. Kan.
Aug. 4, 2008) (citing Minshall v. McGraw Hill Broadcasting Co., 323 F.3d 1273, 1288
(10th Cir. 2003)).
                                               10
statements concerning the transition and its pace, the continued viability of Curo’s single-

pay loan business in Canada, and certain certifications of effective disclosure controls made

by particular defendants. Defendants repeat many of their arguments concerning whether

the alleged false statements are actionable, but as concluded above, whether the statements

were false or misleading remains a question for the trier of fact. Plaintiffs have alleged

specific facts to show why the challenged statements were false, and thus the Court rejects

this argument for dismissal.3



       VI.    Scienter

       Defendants next seek dismissal based on plaintiffs’ failure to allege scienter

adequately. “To establish liability under § 10(b) and Rule 10b-5, a private plaintiff must

prove that the defendant acted with scienter, a mental state embracing intent to deceive,

manipulate, or defraud.” See Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308,

319 (2007) (internal quotation and citation omitted). Under Tenth Circuit law, the plaintiff

must show intent to deceive or recklessness, and conduct is considered reckless if the

defendants “(1) acted in an extreme departure from the standards of ordinary care and (2)

presented a danger of misleading buyers or sellers that was known to the defendants or so

obvious that the defendants must have been aware of the danger.” See Anderson v. Spirit

Aerosystems Holdings, Inc., 827 F.3d 1229, 1236-37 (10th Cir. 2016) (internal quotation

and citation omitted).


       The Court also rejects defendants’ argument, made in a footnote, that plaintiffs’
       3

complaint represents an improper “puzzle pleading.”
                                             11
       As noted above, the PSLRA requires a plaintiff in its pleading to “state with

particularity facts giving rise to a strong inference that the defendant acted with the required

state of mind.” See 15 U.S.C. § 78u-4(b)(2)(A). In Tellabs, the Supreme Court set forth

various principles concerning this heightened pleading requirement for scienter. See

Tellabs, 551 U.S. at 322-29. First, when faced with a motion pursuant to Fed. R. Civ. P.

12(b)(6), a district court must accept all factual allegations in the complaint as true. See

id. at 322. Second, the court must consider the complaint in its entirety – the inquiry is not

whether an individual allegation, scrutinized in isolation, meets the standard. See id. at

322-23. Third, the court must consider both inferences favoring the plaintiff and plausible

non-culpable explanations for the defendant’s conduct. See id. at 323-24. The Supreme

Court summarized this comparative inquiry as follows:

       The inference that the defendant acted with scienter need not be irrefutable,
       i.e., of the “smoking-gun” genre, or even the most plausible of competing
       inferences. Recall in this regard that § 21D(b)’s pleading requirements are
       but one constraint among many the PSLRA installed to screen out frivolous
       suits, while allowing meritorious actions to move forward. Yet the inference
       of scienter must be more than merely “reasonable” or “permissive” – it must
       be cogent and compelling, thus strong in light of other explanations. A
       complaint will survive, we hold, only if a reasonable person would deem the
       inference of scienter cogent and at least as compelling as any opposing
       inference one could draw from the facts alleged.

See id. at 324 (footnote and internal quotations and citation omitted).

       In their complaint, in addition to their detailed factual allegations, plaintiffs have

included nine pages (comprising 22 paragraphs) of allegations directed specifically to the

issue of scienter. Specifically, plaintiffs assert in this section that an inference of scienter

is supported by allegations concerning defendants’ post-class-period admissions; the


                                              12
importance of the Ontario market to Curo’s operations; defendants’ experience and their

monitoring of the transition in test markets; the timing of statements and the magnitude of

the fraud; and events that provided a motive to deceive. Defendants nevertheless argue

that the complaints’ allegations are not sufficient to create a cogent inference of scienter as

compelling as the innocent explanation. The Court rejects this argument for dismissal.

Defendants attack each set of facts alleged by plaintiffs, arguing that the particular category

does not create a strong inference of scienter here. Defendants have not shown, however,

that the facts cited by plaintiffs may not be considered or have no relevance to scienter, and

the Court concludes that the alleged facts, which must be accepted as true, considered as a

whole, are sufficient to meet the pleading standard for scienter.

       Plaintiffs first cite defendants’ admissions after the class period. Specifically,

plaintiffs allege that defendants effectively admitted that they did a poor job explaining the

near-term negative impact of the transition; that they decided to accelerate the transition to

complete it in the second and third quarters of 2018, with that transition begun by June

2018; that most of the resulting losses occurred in July 2018 prior to the reaffirmance of

the 2018 guidance at the end of that month; that the impact could have been lessened if the

transition had occurred over a longer period, but that they decided against installing any

such “speed bumps”; and that their disclosure controls were not effective. Defendants

argue that they did not in those statements admit to committing fraud or to making

knowingly false statements. Defendants have not argued or shown, however, that their

post-period statements are not relevant. The Court agrees with plaintiffs that these facts

do support an inference that defendants were at least reckless in failing to disclose that the

                                              13
decision to accelerate the transition would call into question the accuracy of the 2018

guidance.

       Second, with respect to the importance of this business in Ontario, plaintiffs allege

that Ontario was Curo’s largest Canadian region, comprising 13 percent of the company’s

revenues; that Curo’s single-pay Canadian loans represented Curo’s most profitable line of

business; and that the company discussed the impact of Canadian regulatory changes on its

business. Plaintiffs argue that the importance of that business creates an inference that

defendants would have been closely monitoring that impact and thus would have

appreciated the true short-term financial effect of the transition (thus supporting an

inference of scienter). In response, defendants argue that the Tenth Circuit has rejected

such a “core operations” theory. The Tenth Circuit did no such thing in the cases cited by

defendants, however. In Weinstein v. McClendon, 757 F.3d 1110 (10th Cir. 2014), the

court held that the plaintiff’s allegations of scienter were insufficient despite the plaintiff’s

argument that certain transactions were central to the company’s goals; but that holding

was based on the particular allegations there, and the court did not state that the importance

to the company of particular events can never be relevant or cannot be considered for this

purpose. See id. at 1113-14. In Wolfe v. Aspenbio Pharma, Inc., 587 F. App’x 493 (10th

Cir. 2014) (unpub. op.), the plaintiff argued that one would reasonably infer that the

company’s CEO would have closely monitored a particularly important project. See id. at

497. The court did state that the executive’s position, standing alone could not give rise to

the necessary inference of scienter; the court went on to state, however, that that position

was nonetheless a fact relevant to the court’s weighing of the totality of the allegations.

                                               14
See id. at 497-98 (citing Adams v. Kinder-Morgan, Inc., 340 F.3d 1083, 1106 (10th Cir.

2003)).   Thus, defendants’ authority actually supports plaintiffs’ argument that the

importance of this business is relevant and may be considered for purposes of this scienter

inquiry. The Court agrees with plaintiffs that the importance of this business does support

an inference that defendants closely monitored the transition and its effects, and thus

supports an inference of scienter here.

       Third, plaintiffs point to their allegations concerning defendants’ experience and

monitoring of test markets. Specifically, plaintiffs allege that defendants knew that the

transition away from single-pay loans in Ontario would be successful (and thus would

negatively impact short-term performance) based on the following facts: the transition

coincided with a traditional time of increased demand; data showed a preference for open-

end loans; defendants gained experience and data from the test transitions in Alberta and

one market in Ontario; the company had data on the targeted customers; the transition

targeted a particularly vulnerable demographic; defendants knew that the transition would

affect loan loss provisioning; and the company aggressively marketed the transition.

Defendants call such allegations speculative and note that plaintiffs did not include detailed

allegations concerning the data that defendants received. Nevertheless, defendants have

not provided any basis to ignore these allegations, which do support plaintiffs’ argument

in favor of scienter.

       Fourth, plaintiffs cite the timing of the challenged statements made by defendants

at the end of July 2018, when the transition was essentially complete and most of the losses

had already occurred, and not too long before the company’s post-class-period admissions;

                                             15
and the magnitude of the alleged fraud. Defendants dispute the significance of the timing,

and they cite one case in which the Tenth Circuit was not persuaded by allegations

concerning the magnitude of the loss. See Anderson, 827 F.3d at 1251. The court did not

state that the magnitude of the loss could not be consider at all, however, see id., and the

Tenth Circuit has considered the magnitude of the alleged falsity in determining the

sufficiency of scienter allegations. See Adams, 340 F.3d at 1106. The parties may dispute

how strongly these allegations support an inference of scienter, but they do add to the

totality of the facts supporting such an inference.

       Fifth, plaintiffs have alleged facts that they assert support a motive to defraud, which

in turn supports an inference of scienter. Specifically, plaintiffs allege that Curo’s $690

million offering to raise funds during the class period provided a motive for defendants not

to disclose negative financial information; and that one executive defendant’s sale of a

substantial number of Curo shares during the class period provided a similar motive. The

Supreme Court stated in Tellabs that “motive can be a relevant consideration, and personal

financial gain may weigh heavily in favor of scienter inference;” but that the “absence of a

motive allegation is not fatal.” See Tellabs, 551 U.S. at 325.

       Defendants dispute the strength of the inference created by these facts. Defendants

argue that “general motives for management to further the interests of the corporation fail

to raise an inference of scienter,” as officers “always have an incentive to improve the lot

of their companies.” See In re Level 3 Communications, Inc. Sec. Litig., 667 F.3d 1331,

1346 (10th Cir. 2012). In this case, however, plaintiffs have not alleged merely a general

motive not to harm the business, but have alleged a motive to benefit specific transactions.

                                              16
Defendants also note that the one executive did not sell all or most of his holdings and that

no other executives are alleged to have made such trades.4 Nevertheless, plaintiffs have

cited specific facts that support an inference of motive, and such motive supports an

inference of scienter.

       Plaintiffs thus do not rely on one or two facts in alleging scienter, but rather have

alleged a number of facts that support an inference of scienter for different reasons.

Defendants have attempted to attack those facts individually, but they have not persuaded

the Court that the allegations, considered in their totality, are insufficient. In their reply

brief, defendants quote one court’s statement characterizing an unsuccessful plaintiff’s

argument in this context as “zero plus zero plus zero plus zero plus zero adds up to

something.” See City of Brockton Ret. Sys. v. Shaw Group Inc., 540 F. Supp. 2d 464, 475

(S.D.N.Y. 2008). Defendants have not shown, however, that any of plaintiffs’ facts cannot

be considered or have no relevance whatsoever; thus, this is not a case involving a bunch

of zeros on plaintiffs’ side of the scienter ledger. The Court concludes that plaintiffs’

detailed and varied factual allegations create a cogent and compelling inference of scienter

in this case.

       Finally, the Court rejects defendants’ argument that the inference of scienter here is

not as compelling as the opposing, non-culpable explanation for defendants’ conduct. This

is not a case in which the plaintiffs allege only that the company and its executives should



       4
          Defendants also argue that the inference of motive is lessened because the
executive’s sales were pursuant to a trading plan, but plaintiffs point out that that factor is
nullified by the fact that the plan was adopted during the class period.
                                              17
have foreseen negative financial events or performance, in which case the defendants could

simply have been innocently inaccurate. Rather, in this case, plaintiffs have alleged that

defendants adopted a particular strategy (which allegation must be accepted as true) that

had obvious negative consequences in contradiction to their public statements, and

innocent explanations for the failure to disclose that strategy and those consequences are

not as readily apparent. Thus, the Court concludes that the inference of scienter is at least

as compelling as opposing inferences. Accordingly, the Court denies defendants’ motion

to dismiss the complaint on this basis.5



       VII.   Control Person Liability

       Certain defendants also seek dismissal of plaintiffs’ claims under Section 20(a).

That provision imposes liability on any person “who, directly or indirectly, controls any

person” liable under the Act (subject to some exceptions). See 15 U.S.C. § 78t(a). In

addition to alleging primary liability of Curo and three individual executives, plaintiffs

have also alleged control person liability under Section 20(a) of the three individual

executives (the “individual defendants”); three board members who founded the company

(the “founder defendants”); and three related entities (the “FFL defendants”) who, along

with the founder defendants, are Curo’s controlling stockholders.




       5
        The Court also rejects defendants’ argument that plaintiffs have engaged in
improper “group pleading” with respect to scienter.
                                             18
       Defendants first argue that these clams cannot stand because plaintiffs’ primary

claims should be dismissed, for the reasons addressed above. The Court has rejected those

arguments for dismissal of the claims of primary liability, however.

       These defendants also argue that plaintiffs have not alleged sufficient facts to

support some of their “control person” allegations. To state a prima facie case, the

plaintiffs must “plead facts from which it can . . . reasonably be inferred that the individual

defendants were control persons.” See Adams, 340 F.3d at 1108 (citing Maher v. Durango

Metals, Inc., 144 F.3d 1302, 1306 (10th Cir. 1998)). “To make this showing, the plaintiffs

must point to facts which indicate that the defendants had possession, direct or indirect, of

the power to direct or cause the direction of the management and policies of a person,

whether through the ownership of voting securities, by contract, or otherwise.” See id.

(internal quotation omitted) (quoting Maher, 144 F.3d at 1305). The Tenth Circuit has

rejected a requirement that the plaintiff show that the defendant actually or culpably

participated in the primary violation. See Maher, 144 F.3d at 1305. Section 20(a) is

remedial and thus is to be construed liberally. See id. The control person determination

“is a factual question not ordinarily subject to resolution on a motion to dismiss.” See id.

at 1306.

       Defendants first challenge the claim under Section 20(a) against William Baker, one

of the individual defendants who served as Curo’s chief operating officer (COO).

Defendants note that unlike the other two individual defendants (the CEO and CFO), Mr.

Baker did not sign the company’s reports that contain many of the challenged statements,



                                              19
and they argue that his position as COO is not sufficient in the absence of an allegation that

he controlled the issuance of the statements.

       The Court rejects this argument. In alleging that Mr. Baker was Curo’s COO,

plaintiffs have effectively alleged that he exerted control over the company’s operations.

Moreover, plaintiffs have alleged that Mr. Baker personally made at least two of the

challenged statements and that he was present and actively participated in earnings calls

during which other challenged statements were made. Finally, plaintiffs have alleged facts

to support the inference that Mr. Baker was involved in the transition in Canada.

       In Adams, the Tenth Circuit held that a CEO was a control person by virtue of his

position. See Adams, 340 F.3d at 1108. With respect to another defendant, the plaintiff

relied solely on the defendant’s position as CFO, and the Tenth Circuit stated that “[i]n

other circumstances, this would not likely be enough satisfactorily to allege control.” See

id. at 1109. Nevertheless, the Court allowed the claim to continue because the alleged

fraud related to reports of financial performance, an area over which a CFO would likely

have at least indirect control. See id. In this case, plaintiffs have not merely relied on Mr.

Baker’s position as COO (with the power to direct the management of the company), but

they have alleged additional facts as well, including the fact that Mr. Baker made

challenged statements. The Court concludes that plaintiffs’ allegations are sufficient to

create a question of fact concerning Mr. Baker’s control person liability.

       Defendants also challenge the control-person status of the founder defendants and

the FFL defendants. Plaintiffs have alleged that these defendants controlled Curo by virtue

of their share ownership, power to appoint the entire board of directors, and their

                                             20
relationship to the company.       In the complaint, plaintiffs cite specifically to a past

admission by Curo that these defendants “collectively have the ability to elect all of the

members of our board of directors and thereby control our policies and operations.”

       Defendants argue that the founder defendants’ positions as board members are

insufficient. Indeed, in Adams the Tenth Circuit held that “[t]he assertion that a person was

a member of a corporation’s board of directors, without any allegation that the person

individually exerted control or influence over the day-to-day operations of the company,

does not suffice to support an allegation that the person is a control person within the

meaning of the Exchange Act.” See id. at 1108. Plaintiffs have made such an additional

allegation here, however, alleging that the founder defendants and FFL defendants

controlled Curo, including by virtue of their ability to elect the board and their relationship

with the company. Defendants also argue that having the ability to elect the board is not

meaningful based on Maher, in which the Tenth Circuit distinguished between possession

of the power to control and the mere ability to acquire such power. See Maher, 144 F.3d

at 1305-06. Plaintiffs have alleged that these defendants did possess such power already,

however, and the Tenth Circuit’s statement of the relevant standard includes a reference to

the power to direct management and policies “through the ownership of voting securities.”

See Adams, 340 F.3d at 1108. Plaintiffs have alleged that these defendants actually exerted

some measure of control, as supported by the company’s own admission. In light of the

Tenth Circuit’s instructions that the statute should be interpreted liberally and that this issue

normally presents a question of fact for trial, the Court concludes that plaintiffs’ allegations

of control person liability are sufficient with respect to the founder defendants and the FFL

                                               21
defendants. The Court thus denies the motion to dismiss this claim as asserted against

certain defendants.



      IT IS THEREFORE ORDERED BY THE COURT THAT defendants’ motion to

dismiss the consolidated complaint (Doc. # 47) is hereby denied.


      IT IS SO ORDERED.


      Dated this 3rd day of December, 2019, in Kansas City, Kansas.


                                               s/ John W. Lungstrum
                                               John W. Lungstrum
                                               United States District Judge




                                          22
